In a proceeding pursuant to section 50-e of the General Municipal Law for leave to file a late notice of claim, the appeals are from an order of the Supreme Court, Kings County, dated May 17, 1973, denying the application, and an order of said court dated October .3, 1973, which adhered to the prior order upon reargument. Appeal from order dated May 17, 1973 dismissed, without costs, as academic. Order dated October 3, 1973 modified, on the law and in the exercise of discretion, by granting Vincent- Bocina permission to file a late notice of claim. As so modified, order affirmed, without costs. In view of plaintiff Vincent Bocina’s injuries, the large number of drugs given to him, the physical and emotional shock he experienced, there appears to be no question of his disability and incapacity to timely file his notice of claim. Latham, Acting P. J., Christ and Munder, JJ., concur; Cohalan and Brennan, JJ., dissent and vote to affirm.